DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A1 in the reply filed on 03/18/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is found persuasive therefore the species election requirement will be withdrawn.  Claims 1-20 will be examined herein.

Information Disclosure Statement
The information disclosure statement filed 02/14/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of the translation if a written English-language translation of a non-English-language document, or portion thereof for cited JP 3678154 is not provided as required per 1.98(a)(3)(ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, what exactly is a change scenario and how such change scenario is predetermined based on what information/conditions is unclear and not readily understood.
Regarding claim 4, how the correction value calculator assumes the arrival direction, the phase correction value, and the sensitivity coefficient is unclear.  Does the word ‘assumes’ mean that the correction value calculator estimates the arrival direction, the phase correction value, and the sensitivity coefficient?
Regarding claim 6, how the correction value calculator assumes the arrival direction, the phase correction value, the azimuth angle sensitivity coefficient, and the elevation angle sensitivity coefficient.   Does the word ‘assumes’ mean that the correction value calculator estimates the arrival direction, the phase correction value, the azimuth angle sensitivity coefficient, and the elevation angle sensitivity coefficient?
Regarding claim 8, how the correction value calculator assumes the arrival direction, the phase correction value, and the orthogonality.   Does the word ‘assumes’ mean that the correction value calculator estimates the arrival direction, the phase correction value, and the orthogonality?
Regarding claim 10, how the correction value calculator assumes the arrival direction, the phase correction value, the orthogonality, and the sensitivity coefficient.   Does the word ‘assumes’ mean that the correction value calculator estimates the arrival direction, the phase correction value, the orthogonality, and the sensitivity coefficient?
Regarding claim 12, how the correction value calculator assumes the arrival direction, the phase correction value, the orthogonality, the azimuth angle sensitivity coefficient, and the elevation angle sensitivity coefficient.   Does the word ‘assumes’ mean that the correction value calculator estimates the arrival direction, the phase correction value, the orthogonality, the azimuth angle sensitivity coefficient, and the elevation angle sensitivity coefficient?
Regarding claim 14, based on what information/conditions that a maximum angle difference predetermined is unclear and not readily understood.
Regarding claim 19, based on what information/conditions that a threshold determined is unclear and not readily understood.
Regarding claim 20, based on what information/conditions that a lower limit value determined is unclear and not readily understood.  In addition, the term “lower” is a relative term which renders the claim indefinite.  The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,685,998 discloses an orientation control apparatus and a method.  The orientation control apparatus for controlling orientation of a phased array antenna includes the phased array antenna and an orientation controller.  In the phased array antenna, a plurality of antenna elements are disposed on a plane.  The phased array antenna receives a signal transmitted from at least one transmitter.  The orientation controller controls orientation of the phased array antenna based on a channel estimated result of each sub array where the plurality of antenna elements have been grouped in the phased array antenna.
US 2013/0229310 discloses a system for identifying a real-world geographic location of an emission source emitting electromagnetic energy includes a platform configured for movement and an apparatus disposed on the platform and configured to collect and process, in a passive manner and during movement of the platform, at least a pair of successive samples of the electromagnetic energy emission and define angular and spatial coordinates of the emission source.  The apparatus includes at least a pair of antennas, a receiver coupled to antennas and a processor executing a predetermined logic.
US 6,061,022 discloses a method for finding a direction associated with a radiated electromagnetic wave, the method including the steps of: detecting the radiated electromagnetic wave; measuring at least one gain difference and at least one phase difference associated with the detected electromagnetic wave; estimating an elevational angle and an azimuthal angle associated with the detected electromagnetic wave using the at least one measured gain difference; determining a plurality of possible elevational and azimuthal angles associated with the detected electromagnetic wave using the at least one measured phase difference; and, respectively selecting one of the plurality of possible elevational and one of the plurality of possible azimuthal angles as elevational and azimuthal angles associated with the detected electromagnetic wave using the estimated elevational and azimuthal angles.
WO 2016/089460 discloses an antenna array system includes a plurality of antenna array elements and an array controller in communication with each of the array elements.  Each array element further includes an antenna, a computing device, and a storage device maintaining a position vector uniquely identifying the position of its antenna within the array.  The array controller broadcasts, to each array element, a signal including a direction vector representative of desired beam steering direction.  Employing their respective computing devices, each array element calculates its phase based upon stored position vector and the received direction vector.  The antenna of each array element further emits an electromagnetic wave bas upon its calculated phase.  The net electromagnetic wave resulting from combination of the respective emissions of the antenna array elements is aligned with the desired beam steering direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646